Citation Nr: 1138918	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  05-27 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant had active duty for training from March 1975 to August 1975.  She also had service with the Reserves from August 1975 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for major depressive disorder.  This case has been before the Board on two previous occasions, most recently in June 2010, and has been remanded for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.

FINDING OF FACT

Competent clinical evidence of record establishes that bipolar disorder, manic-depressive type, had its onset during active duty for training. 


CONCLUSION OF LAW

Bipolar disorder, manic-depressive type, was incurred during active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 2002)38 C.F.R. § 3.303(b) (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As explained below, the Board has found the evidence currently of record to be sufficient to establish the appellant's entitlement to the benefit sought on appeal.  Therefore, no further notice or development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2011).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

Under the law, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

Service personnel records reflect the Veteran's periods of Reserve active duty for training (ADT) and inactive duty training (IDT) from August 1975 until her retirement from Reserve service on April 15, 1991.  In particular, the service personnel records establish that the Veteran was on active duty for training status from August 8, 1976 to August 22, 1976.  

The service treatment records disclose the Veteran was seen in August 13, 1976 for complaints of nervousness and restlessness.  She related she felt she must keep going all the time.  It was indicated she had no periods of depression.  Medication was prescribed.  

The Veteran denied a history of depression, trouble sleeping and nervous trouble on a report of medical history in September 1990.  A psychiatric evaluation at that time was normal.  A service treatment record, apparently from February 1991, reflects that the Veteran became disorganized and began talking loudly.  The examiner stated he attempted to get her to organize her thoughts, but the interview became almost unmanageable.  The Veteran related she was seeing a local physician for counseling and was taking her "Lithium" to control her manic depressive symptoms.  The examiner indicated that, based on the information supplied by the Veteran and observations during the interview, she had a psychoneurosis (manic depressive disorder), which was disqualifying for worldwide duty.  

A letter from a private physician dated February 1991 is of record.  This shows the Veteran had been evaluated since June 1990 for depression, and medication was started at that time.  Later that month, another private physician noted he had treated the Veteran since October 1990 for a major depressive episode.

In August 1994, a private social worker related the Veteran had been seen 15 times at that facility.  Initially, she stated she was very depressed.  The social worker noted her behaviors and the way she expressed herself was a basic manic stage.  She was referred for medical evaluation and Lithium was prescribed.  

VA outpatient treatment records dated from 1999 to 2003 reflect diagnoses of bipolar disorder, generalized anxiety disorder and dysthymic disorder.  

In a statement dated in May 2006, a private physician related that he had seen the Veteran professionally when he was in the Reserves.  He noted that he had been working as a psychiatrist when he saw the Veteran in August 1976.  He reviewed that entry, and stated his notes clearly reflect the fact the Veteran complained of nervousness and restlessness.  He recalled she was not sleeping well and had pressured speech.  His diagnosis at that time was manic depression.  He felt she was in an acute manic phase of the disorder at that time.  He claimed he prescribed Thorazine.  He added the Veteran had provided him an April 1977 note when he again saw her.  At that time, she had gained weight and the examiner stated she was cycling into a depressive phase of her manic-depressive illness.

The Veteran was afforded a VA psychiatric examination in August 2010.  The examiner noted he reviewed the claims folder, and specifically noted the service entries of August 1976 and February 1991, the February 1991 letters from private physicians, VA outpatient treatment records, and the May 2006 letter.  The diagnosis was bipolar affective disorder.  The examiner concluded it was less likely as not that the Veteran's psychiatric disability is related to service.  He stated this was based on a review of the claims folder, the Veteran's medical records and the present examination.  He observed the Veteran was prescribed a low-dose tranquilizer in August 1976, but there was no record of manic or depressive symptoms at that time.  It was stated that material in the progress note does not establish a diagnosis of manic depressive disorder or indicate early signs of it.  It was observed that when the appellant was discharged in February 1991, the presence of manic depressive disorder was indicated.  He concluded it was not possible to determine the exact time the Veteran's manic depressive disorder began, and specifically whether it began during a weekend drill or a two-week period of active duty for training.  He stated the service treatment records do not document that during the drills and two week active duty periods that she had manic-depressive illness.

An August 2011 letter addressed to the Veteran from the examiner who had treated the Veteran in service in August 1976 is of record.  He stated he was sorry she was having trouble proving what seems to be obvious, that is, that she was diagnosed as having manic-depressive (bipolar) disorder while she was on active duty.  He added she had received treatment through the mental health clinic at the Air Force base.  He stated he could not have seen the Veteran if she had not been on active duty.  

The Board acknowledges the VA examiner provided a negative opinion.  It is significant to point out, however, that while the VA examiner noted the May 2006 letter from the physician who treated the Veteran in service, he did not provide a refutation of its finding.  In this case, the Board notes that the August 13, 1976 service treatment record confirms that the May 2006 and August 2011 reporting private physician was in fact the physician who treated the Veteran in service at that time.  Also, the military medical facility at which the appellant was treated, as noted on the August 13, 1976 service treatment record, is consistent with the service personnel record documentation of her ADT status at that time, as well as the physician's recollection in this regard.  The physician who treated the Veteran in service determined she had manic-depressive disorder at that time.  The records document she still has this disability.  Resolving reasonable doubt in her favor, the Board concludes the evidence is at least in equipoise, and finds service connection is warranted for bipolar disorder, manic-depressive type.  The Board finds that the clinical evidence of record is sufficient to establish that her anxiety disability symptoms are encompassed in the bipolar disorder. 


ORDER

Service connection for bipolar disorder, manic-depressive type, is granted.  



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


